CONCURRING OPINION.
WOODSON, J.
— I concur in paragraph one of the opinion filed herein, by our learned Commissioner Bond ; but Udissent as to the second paragraph thereof, for the reason that the lease fixing the amount of the rental to be paid for holding possession of the premises after the expiration of the lease, is exactly *352the same as that prescribed by See. 4106', R. S. 1899, now See. 7879, R. S. 1909, and is not therefore prohibited by public policy, as is generally the case where stipulated damages are agreed to for the breach of an ordinary contract.
Such a contract being in harmony with both the letter and spirit of the law, I am unable to see how it can violate the law of contracts', or the spirit of public policy, which is expressed through the legislative department of the government.